Court of Claims jurisdiction; limitation of actions. — In January 1959 plaintiff received and served a five-year sentence following bis plea of guilty of violation of 21 U.S.C. § 174 which provides penalties for possession, etc. of imported narcotic drugs. Plaintiff alleges that he was not guilty but that he pleaded guilty because of a “deal” between the U.S. Attorney and plaintiff’s attorney and because he was mentally incompetent to formulate an intelligent plea of not guilty. In January 1965 plaintiff was again convicted and sentenced to a term of three concurrent 20-year sentences for violating 21 U.S.C. § 174, plaintiff alleging that the conviction was based on false testimony. Plaintiff claims that he has been deprived of his rights, privileges and immunities in violation of the Constitution, and seeks damages and equitable relief. The case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concluded that plaintiff is not entitled to recover on claim 1 of the petition which is barred by the statute of limitations, 28 U.S.C. § 2501, and that claim 2 of the petition fails to state a claim which is within the jurisdiction of this court. On July 2, 1970, the court granted defendant’s motion and dismissed the petition.